                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


LYRIC JENE’ PATRICK,

               Plaintiff,

                                                       Civil Action 2:18-cv-221
                                                       Judge Michael H. Watson
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Lyric Patrick (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Social Security disability benefits (“SSI”). This matter is before the United States

Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No.

11), the Commissioner’s Memorandum in Opposition (ECF No. 16), and the administrative

record (ECF No. 8). For the following reasons, it is RECOMMENDED that the Court

REVERSE the Commissioner’s nondisability finding and REMAND this case to the

Commissioner and the ALJ for further consideration consistent with this Report and

Recommendation.

                                        I. BACKGROUND
       Plaintiff applied for supplemental security income on August 26, 2014, while she was

still a minor.1 (R. at 153.) Plaintiff turned 18 several months later. (Id.) Plaintiff’s claim was

denied initially and upon reconsideration. (R. at 96, 99.) Upon request, a hearing was held on

March 10, 2017, in which Plaintiff, represented by counsel, appeared and testified. (R. at 43–

61.) A vocational expert also appeared and testified at the hearing. (Id.) On May 26, 2017,

Administrative Law Judge Thomas L. Wang (“the ALJ”) issued a decision finding that Plaintiff

was not disabled. (R. at 13–42.) On January 11, 2018, the Appeals Council denied Plaintiff’s

request for review and adopted the ALJ’s decision as the Commissioner’s final decision. (R. at

1–6.) Plaintiff then timely commenced the instant action. (ECF No. 3.)

                                    II. HEARING TESTIMONY

   A. Plaintiff’s Testimony

       At the administrative hearing, Plaintiff testified that she experiences panic attacks one to

two times per day, depending on whether she leaves the house that day. (R. at 47.) Since

starting a new medicine a few months prior to the hearing, Plaintiff stated that she has a panic

attack about once per day. (R. at 48.) During a panic attack, Plaintiff gets sweaty, nervous, and

her chest hurts. (Id.) Each panic attack generally lasts about 25 minutes, during which time

Plaintiff hyperventilates and sometimes gets dizzy. (R. at 50–51.) Plaintiff stated that she uses a

stuffed elephant to help her calm down from a panic attack. (R. at 51.)

       Plaintiff testified that she does not like to leave her house and that she spends most of her

days sleeping or playing with her sister. (R. at 49.) She does enjoy going to the movies or to the

mall with her mother or grandmother once or twice every couple of months. (R. at 49–51.)



       1
         In her Complaint, Plaintiff alleges that Defendant denied her application for Social
Security Disability benefits. (ECF No. 1.) The record confirms, however, that the
Commissioner denied her application for supplemental security income.
                                                 2
Plaintiff testified that she does not feel like getting out of bed usually three or four days per week

due to depression. (R. at 53.)

       Plaintiff indicated that she experiences auditory hallucinations during which she hears

multiple voices that talk over each other. (R. at 50.) Plaintiff experiences these hallucinations

during a panic attack and also randomly during the day. (Id.) Plaintiff experiences the following

nervous ticks: rubbing her ears, sucking her fingers, and playing with her fingers. (R. at 54.)

   B. Vocational Expert Testimony

       Carl Hartung testified as the vocational expert (“VE”) at the March 2017 hearing. (R. at

55–60.) Based on Plaintiff’s age, education, and work experience and the residual functional

capacity ultimately determined by the ALJ, the VE testified that a similarly situated hypothetical

individual could perform three jobs in the national economy: sexton, laboratory equipment

cleaner, or kitchen helper. (R. at 56.) The VE testified that the following conditions would be

work preclusive: requiring four 15-minute breaks in addition to regularly scheduled breaks,

being off task ten percent of the workday, one day of absenteeism per month, needing to work in

isolation with a maximum of ten percent supervisor contact during the workday, and needing

frequent supervision. (R. at 55–58.)

       The VE testified that it is not a customary job experience for an individual to require an

experienced coworker or supervisor to occasionally redirect her during the workday. (R. at 58–

59.) He also testified that it would be problematic for an individual to need to be surrounded in

the workplace by familiar coworkers and supervisors. (R. at 59–60.)

                             III.    RELEVANT MEDICAL RECORD

       On April 13, 2015, Plaintiff’s treating psychologist, Craig Williams, M.D., completed a

Statement of Expert Evaluation for use in probate court. (R. at 703–706.) In his evaluation, Dr.



                                                  3
Williams recommended that Plaintiff’s mother obtain guardianship over Plaintiff due to

Plaintiff’s mental impairments. (R. at 703.) As of the date of the evaluation, Dr. Williams had

seen Plaintiff on six different occasions over the course of seven months for a total of about 5

hours. (Id.)

       Dr. Williams found that Plaintiff was mentally impaired and diagnosed Plaintiff with

attention deficit disorder (moderately severe) and autism spectrum disorder. (R. at 704.) Dr.

Williams’ evaluation noted impairments in Plaintiff’s speech, motor behavior, thought process,

affect, memory, concentration and comprehension, and judgment. (Id.) More specifically, Dr.

Williams stated that Plaintiff has “great difficulty sustaining conversation” and has “poverty of

thought.” (Id.) He described Plaintiff’s affect as “somewhat blunt,” stated that she “cannot

accurately produce answers involving making change for purchases,” is “poor at picking up

nonverbal cues,” does not maintain eye contact, and “does not get the big picture regarding

social situation[s].” (Id.) Dr. Williams noted that Plaintiff does not have any physical

impairments. (R. at 705.)

       Asked if Plaintiff is capable of managing her activities of daily living or making

decisions concerning medical treatments, living arrangements, and diet, Dr. Williams answered

“No.” (Id.) Dr. Williams similarly stated that Plaintiff is not capable of managing her finances

and property. (Id.) Dr. Williams opined that Plaintiff “[n]eeds too much supervision to stay on

task and to prevent being lead astray by others seeking to take advantage of her.” (R. at 706.)

   C. Administrative Decision




                                                 4
       On May 26, 2017, the ALJ issued his decision. (R. at 16–34.) At step one of the

sequential evaluation process,2 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since the application date of August 16, 2014. (R. at 21.) The ALJ found that

Plaintiff has the following severe impairments: attention deficit hyperactivity disorder

(“ADHD”); autism spectrum disorder; panic disorder; unspecified depressive disorder;

borderline personality disorder; alcohol use disorder, moderate; and cannabis use disorder, mild.

(R. at 21.) The ALJ further found that, prior to age 18, Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 22.) In analyzing the

childhood functional domains, the ALJ determined that Plaintiff suffered from less than marked

limitations in the domains of acquiring and using information, attending to and completing tasks,

interacting with and relating to others, and caring for self. (R. at 24–28.) The ALJ further




2
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. §416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 5
determined that plaintiff experienced no limitations in the functional domains of moving about

and manipulating objects and in health and physical well being. (Id.)

        The ALJ determined that Plaintiff achieved the age of 18 in April 2015, at which time her

impairments continued to remain severe, but did not meet or medically equal the severity of one

of the listed impairments. (R. at 29.) The ALJ determined that Plaintiff was moderately limited

in understanding, remembering or applying information, interacting with others, concentrating,

persisting and maintaining pace, and adapting or managing oneself. (Id.)

        At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity (“RFC”) as follows:

        [A] full range of work at all exertional levels but with the following nonexertional
        limitations: the claimant is limited to simple, routine, and repetitive tasks. The
        claimant requires goal-based production work measured by end result, not pace
        work. The claimant will be off task 5% of the workday. The claimant requires low
        stress work with only occasional decision-making and occasional changes in the
        work setting. The claimant will have occasional interaction with the public,
        coworkers and supervisors.

(R. at 30.)

        The ALJ determined that Plaintiff had no past relevant work. (R. at 33.) Relying on

testimony from the VE, the ALJ concluded that Plaintiff remained capable of working as a

sexton, a laboratory equipment cleaner, and a kitchen helper. (Id.) The ALJ found that

considering Plaintiff’s age, education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform. (R. at 34.) He therefore

concluded that Plaintiff was not disabled under the Social Security Act from April 17, 2015, the

day Plaintiff attained age 18, through the date of the administrative decision. (Id.)

                                 IV.     STANDARD OF REVIEW




                                                  6
       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

       Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to

follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).

                                         V.      ANALYSIS



                                                  7
       Plaintiff does not contest the ALJ’s findings under the childhood standard of disability.

Rather, Plaintiff puts forth two assignments of error arguing that the ALJ erred in his weighing

of the medical source opinions as to Plaintiff’s Residual Functional Capacity under the adult

standard of disability. First, Plaintiff contends that the ALJ erred in failing to provide any

supportable explanation for his treatment of Dr. Souder’s opinions, specifically regarding two

work-preclusive limitations. (Plaintiff’s Statement of Errors at 9–13, ECF No.11.) Plaintiff’s

second contention of error is that the ALJ erred in weighing the opinions of her treating

physician, Dr. Williams. (Id. at 13–16.) As to this contention of error, the Commissioner

acknowledges that the ALJ did not explicitly discuss Dr. Williams’ opinions but argues that the

ALJ implicitly addressed the opinion in a manner that satisfies the regulations. (Commissioner’s

Memorandum in Opposition at 12, ECF No. 16.) The Undersigned disagrees with the

Commissioner and finds Plaintiff’s second contention of error to be well-taken.3

       In evaluating a claimant’s case, the ALJ must consider all medical opinions that he or she

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians

and psychologists or other acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2).

       The ALJ generally gives deference to the opinions of a treating source “since these are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a




       3
          This finding obviates the need for in-depth analysis of Plaintiff’s remaining assignment
of error. Thus, the Undersigned need not, and does not, resolve the alternative basis Plaintiff
asserts supports reversal and remand. Nevertheless, on remand, the ALJ may consider Plaintiff’s
remaining assignments of error if appropriate.
                                                  8
patient’s] medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone . . . .” 20 C.F.R.

§ 416.927(d)(2); Blakley, 581 F.3d at 408. If the treating physician’s opinion is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

other substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling

weight.” 20 C.F.R. § 404.1527(d)(2).

       If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

       [A]n ALJ must apply certain factors—namely, the length of the treatment
       relationship and the frequency of examination, the nature and extent of the
       treatment relationship, supportability of the opinion, consistency of the opinion
       with the record as a whole, and the specialization of the treating source—in
       determining what weight to give the opinion.
Id.
       Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20

C.F.R. § 416.927(d)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., No. 09-3889,

2010 WL 1725066, at *7 (6th Cir. 2010) (internal quotation omitted). The United States Court

of Appeals for the Sixth Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d

                                                 9
       Cir.1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45.

       Thus, the reason-giving requirement is “particularly important when the treating

physician has diagnosed the claimant as disabled.” Germany-Johnson v. Comm’r of Soc. Sec.,

312 F. A’ppx 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242). There is no requirement,

however, that the ALJ “expressly” consider each of the Wilson factors within the written

decision. See Tilley v. Comm'r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010) (indicating

that, under Blakley and the good reason rule, an ALJ is not required to explicitly address all of

the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion evidence within

the written decision). When an ALJ fails to state and justify the weight he accorded to a treating

source opinion, a reviewing court must remand the claim unless the ALJ’s failure can be

characterized as a harmless error.

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(e). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(e); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, the ALJ violated the good reason rule when evaluating Dr. Williams’ opinions.

The ALJ completely failed to discuss, weigh, or provide good reasons for rejecting Dr. Williams’

opinions, specifically those contained in his Statement of Expert Evaluation, which was prepared

for a probate court proceeding. (R. at 703–706.) Dr. Williams treated Plaintiff for

approximately seven months, on six different occasions, spending a total of approximately five



                                                10
hours with Plaintiff during his evaluations. (R. at 703.) Dr. Williams diagnosed Plaintiff with

attention deficit disorder and autism spectrum disorder. (R. at 704.)

       In addition to the Statement of Expert Evaluation, the record contains other examination

reports from Dr. Williams from 2014 and 2015. (R. at 616–622, 716–719.) Plaintiff had a

consultative appointment with Dr. Williams on September 10, 2014, during which Dr. Williams

noted that she was “not able to sustain a conversation,” and she “talks about having had some

experiences of hearing things when no one was around.” (R. at 621.) Dr. Williams diagnosed

her with “Autism Spectrum Disorder with major problems in social realm, language,

stereotypical movements and repetitive movements and self stimulation.” (R. at 622.) After

Plaintiff’s November 2014 appointment with Dr. Williams, he added to his diagnoses that

Plaintiff experiences “numerous environmental stresses.” (R. at 620.) In his reports from

December 8, 2014, and January 25, 2015, Dr. Williams adds a diagnosis of ADHD and notes

major issues with social issues and communications. (R. at 616, 618.) Dr. Williams noted in

May and June of 2015 that Plaintiff was making progress. (R. at 716, 718–719.)

       In his April 2015 Statement of Expert Evaluation for use in probate court, Dr. Williams

indicated that Plaintiff was mentally impaired based on her diagnoses of attention deficit disorder

and autism spectrum disorder. (R. at 704.) Dr. Williams’ evaluation noted impairments in

Plaintiff’s speech, motor behavior, thought process, affect, memory, concentration and

comprehension, and judgment. (Id.) Dr. Williams represented that Plaintiff has “great difficulty

sustaining conversation” and has “poverty of thought.” (Id.) He described Plaintiff’s affect as

“somewhat blunt,” stated that she “cannot accurately produce answers involving making change

for purchases,” is “poor at picking up nonverbal cues,” does not maintain eye contact, and “does

not get the big picture regarding social situation[s].” (Id.) Dr. Williams reported that Plaintiff is



                                                 11
not capable of managing her daily activities, making decision concerning medical treatments,

living arrangements, diet, finances, and property. (Id.) Dr. Williams opined that Plaintiff

“[n]eeds too much supervision to stay on task and to prevent being lead astray by others seeking

to take advantage of her.” (R. at 706.)

       In his opinion, the ALJ discussed Dr. Williams’ reports briefly while overviewing other

medical reports from 2014 and 2015. (R. at 23.) Specifically, the ALJ acknowledged Dr.

Williams’ findings that Plaintiff experienced panic attacks, avoided eye contact, suffered from

autism spectrum disorder for which he recommended psychosocial interventions, and that Dr.

Williams recommended a guardianship for Plaintiff. (Id.) But the ALJ did not assign any weight

to Dr. Williams’ opinions. (R. at 16–34.) In the analysis portion of his opinion, the ALJ

mentioned Dr. Williams’ findings just once—noting that in May 2015, Dr. Williams found that

Plaintiff was making progress. (R. at 31.)

       The ALJ’s failure to address these opinions violates the good reason rule. The

Commissioner agrees as much, but argues that the ALJ’s opinion meets an exception to the

good-reason rule because it constitutes harmless error. (Commr’s Mem. in Opp., ECF No. 16 at

13.)

       In Wilson, the Sixth Circuit considered three possible scenarios that could lead the Court

to a finding of harmless error. 378 F.3d at 547. First, the Court indicated that harmless error

might occur “if a treating source's opinion is so patently deficient that the Commissioner could

not possibly credit it . . . .” Id. Second, the Court noted that if the ALJ's decision was

“consistent with the opinion, it may be irrelevant that the ALJ did not give weight to the treating

physician’s opinion, and the failure to give reasons for not giving such weight is correspondingly

irrelevant.” Id. Finally, the Court in Wilson considered the possibility of a scenario “where the



                                                 12
Commissioner has met the goal of § 404.1527(d)(2)—the provision of the procedural safeguard

of reasons—even though she has not complied with the terms of the regulation.” Id.

       Here, the ALJ’s violation of the good reason rule was not harmless error. First, Dr.

Williams’ opinions are neither “patently deficient” nor consistent with the ALJ’s decision, and

the Commissioner makes no attempt to argue that they are. (See Commr’s Mem. in Opp., ECF

No. 16 at 12-13.) Instead, the Commissioner argues that the ALJ met the goal of § 1527(d)(2)

without complying with its procedural requirements. (Id. at 13.) The Undersigned disagrees.

       In Hall v. Commissioner of Social Security, the Sixth Circuit elaborated on how an ALJ

might meet the goal of § 1527(d)(2) without complying with the procedural requirements,

explaining as follows:

       As applied to this case, the ALJ could have met the goal of providing good reasons
       by either his analysis of Dr. Caudill’s other opinions or his analysis of Hall’s back
       problems in general. Such analyses would perhaps adequately address Dr. Caudill’s
       opinion about Hall’s back pain by indirectly attacking the “supportability” of the
       doctor's opinion, § 404.1527(d)(3), or the “consistency” of his opinion with the
       record as a whole, § 404.1527(d)(4), both of which are grounds for rejecting a
       treating source opinion, see § 404.1527(d)(2). However, it is critical that, when
       reviewing the ALJ’s reasoning for this purpose, we remember the goals of the
       procedural safeguard. We are reviewing the 1998 decision to see if it implicitly
       provides sufficient reasons for the rejection of Dr. Caudill’s opinion regarding
       Hall’s back, see Wilson, 378 F.3d at 544-45 (discussing purposes of treating-source
       regulations), not merely whether it indicates that the ALJ did reject Dr. Caudill's
       opinion.

Hall v. Comm’r of Soc. Sec., 148 F. App’x 456, 464 (6th Cir. 2005) (footnotes omitted).

       Thus, “the equivalent of good reasons for not adopting a treating source’s opinion could

perhaps be found in an ALJ’s analysis of the ailment addressed by the opinion” or in the ALJ’s

analysis of the treating physician’s other opinions. Id. at 464-65. Indeed, “[a]n ALJ may

accomplish the goals of th[e] procedural requirement by indirectly attacking the supportability of

the treating physician’s opinion or its consistency with other evidence in the record.” Coldiron



                                                13
v. Comm’r of Soc. Sec., 391 F. App'x 435, 440 (6th Cir. 2010) (emphasis in original) (citing

Nelson v. Comm’r of Soc. Sec., 195 F. App'x 462, 470-72 (6th Cir. 2006); Hall, 148 F. App'x at

464–65). In determining whether the ALJ indirectly attacked the treating physician’s opinion,

“courts look to the ALJ’s decision itself, and not other evidence in the record.” Coldiron, 391 F.

App’x at 440.

        Here, neither the ALJ’s analysis of Dr. Williams’ other opinions nor his analysis of

Plaintiff’s impairments adequately attack Dr. Williams’ opinions regarding Plaintiff’s social

issues or his opinion that Plaintiff needs too much supervision to stay on task. The Undersigned

also finds that the Court cannot engage in a meaningful review of the ALJ’s rejection of Dr.

Williams’ opinion because (1) his reasoning was not sufficiently specific to make clear that he

recognized the opinion was from a treating source and therefore due some deference, and (2) he

did not explicitly discuss how each of the six factors in 20 C.F.R. § 404.1527(d)(2)-(6) either

supported or undercut rejection of the opinion. See Nelson v. Comm’r of Soc. Sec., 195 F. App’x

462, 472 (6th Cir. 2006) (noting that it is “rare” for the ALJ’s analysis to meet “the goal of the

rule even if not meeting its letter.”)

        Because the Undersigned cannot otherwise trace the ALJ’s path of reasoning or discern

what evidence the ALJ relied upon to reject the opinions of Dr. Williams, remand is required.

See Rogers, 486 F.3d at 243 (explaining that one of the purposes of the good reason requirement

is to ensure meaningful appellate review of the ALJ’s application of the treating physician rule);

Stacey v. Comm’r of Soc. Sec., 451 F. App'x 517, 519 (6th Cir. 2011) (finding that “the ALJ’s

decision still must say enough ‘to allow the appellate court to trace the path of his reasoning.’”

(quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)).




                                                 14
       Finally, the Undersigned declines the Commissioner’s invitation to weigh the evidence to

conclude that substantial evidence does not support Dr. Williams’ opinions. As the Sixth Circuit

has recognized in similar circumstances:

       A court cannot excuse the denial of a mandatory procedural protection simply
       because, as the Commissioner urges, there is sufficient evidence in the record for
       the ALJ to discount the treating source's opinion, thus, a different outcome on
       remand is unlikely. A procedural error is not made harmless simply because [the
       aggrieved party] appears to have had little chance of success on the merits anyway.
       To hold otherwise, and to recognize substantial evidence as a defense to
       noncompliance with [20 C.F.R. §§ 404.1527(d)(2) and 416.927(d)(2)], would
       afford the Commissioner the ability [to] violate the regulation with impunity and
       render the protections promised therein illusory.
Wilson, 378 F.3d at 546.
       For these reasons, it is RECOMMENDED that Plaintiff’s second contention of error be

SUSTAINED.

                                       VI.     CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence does not support the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court REVERSE the Commissioner’s nondisability finding and

REMAND this case to the Commissioner and the ALJ for further consideration consistent with

this Report and Recommendation.

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

                                                15
        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: October 21, 2019                            /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  16
